Case 1:20-mc-00015-JRH Document1 Filed 06/26/20 Page 1 of 2

 

IN THE UNITED STATES DISTRICT COURE jj): 26 A¥ 9:00
FOR THE SOUTHERN DISTRICT OF GEORGIA , ry ’
RK Nie \O

S0.OIST OF GA.
IN RE: Exclusion of Time Under 50. DIST. OF GA.

Speedy Trial Act: Supplement To
Standing Orders MC120-004,
MC120-008 and MC120-012

STANDING orDER Mc-M_(C 4 2 0 - 0 1 5

The Court enters this standing order to address continued court operations in light

SY SY SY SY

of the COVID-19 (coronavirus) pandemic and as a supplement to Standing Orders
MC120-004 and MC120-008. The Court observes that the March 13,2020 declaration of
National Emergency in response to the spread of the coronavirus remains effective and
the Governor of the State of Georgia has extended a public health state of emergency
through June 12, 2020. As of the date of this Order, the Center for Disease Control and
Prevention (CDC) and other public health authorities continue to advise the taking of
precautions to reduce the possibility of exposure to the coronavirus and slow the spread
of the disease, including social distancing for the foreseeable future. Further, the CDC has
identified populations who are particularly vulnerable to the coronavirus, including
members of the public who form our jury pools, members of our Bar, Court staff, and
Judges. These facts render the Court’s current ability to safely conduct jury trials difficult,

if not impossible.

Upon considering the current status of the pandemic and in order to protect public
health, including the health of court employees, parties, and court participants, the Court

finds that the ends of justice require the following action:
Case 1:20-mc-00015-JRH Document1 Filed 06/26/20 Page 2 of 2

With regard to criminal cases now or hereafter pending in the United States
District Court for the Southern District of Georgia, the Court finds that the right of
defendants in criminal cases and the public to a speedier trial during the period of July 1,
2020 to July 31, 2020 is substantially outweighed by the public interest of protecting the
health and safety of the defendants, case participants, court employees, jurors, and the
public. Accordingly, the following time period, July 1, 2020 to July 31, 2020, shall be
excluded under the Speedy Trial Act, 18 U.S.C. §3161(h)(7)(A). Although this order
permits jury trials to be continued during this excluded period, any defendant in a
criminal case shall have the right to file a motion for a speedier trial, which shall be

considered and decided by the judge assigned to the defendant’s case.

ORDER ENTERED, this BOP ray of , 2020.

  

 

 
  

J. RANDAL HALL, CHIEF JUDGE
UNITED STATES DISTRICT COURT
HERN DISTRICT OF GEORGIA
